Citation Nr: 1113551	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  09-27 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to December 1970.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, granting service connection for bilateral hearing loss, then assigning a noncompensable (0 percent) evaluation effective January 31, 2007. The Veteran has appealed from the initial assigned disability rating. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a veteran appeals the initial rating for a disability, VA must consider the propriety of a "staged" rating based on changes in the degree of severity of it since the effective date of service connection).

A hearing before an RO Hearing Officer was held in March 2009. In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the Hearing Officer who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2)  the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the Hearing Officer noted that basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits. In addition, the Hearing Officer sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim. Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the RO hearing. By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits. As such, the Board finds that, consistent with Bryant, the Hearing Officer complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

In addition, the Veteran was previously scheduled for a September 2010 hearing before a Veterans Law Judge at the Board's Central Office in Washington, D.C., but cancelled this proceeding in advance of the scheduled hearing date. See 38 C.F.R. § 20.702(e) (2010). 


FINDING OF FACT

Based upon both VA and private audiological evaluations, the Veteran's bilateral hearing loss is manifested by no worse than numerical designations of I in the right ear, and IX in the left ear.


CONCLUSION OF LAW

The criteria are not met for a compensable rating for bilateral hearing loss.                 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later codified at 38 CFR 3.159(b)(1) (2010).

In regard to the claim on appeal for higher initial evaluations for service-connected disability, the requirement of VCAA notice does not apply. Where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement (NOD) with the RO's decision as to the assigned disability rating does not trigger additional 38 U.S.C.A. § 5103(a) notice. The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements."      See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). This is the case here, in that the claim for service connection for bilateral hearing loss has been substantiated, and no further notice addressing the downstream disability rating requirement is necessary. 

The RO has taken appropriate action to comply with the duty to assist the Veteran through obtaining records of VA and private outpatient treatment. The Veteran has undergone VA Compensation and Pension examinations for evaluation of hearing loss. See 38 C.F.R. §4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition). The Veteran has testified during a hearing before RO personnel. The record as it stands includes sufficient competent evidence to decide the claim. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 
Background and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R.             § 4.1 (2010). Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Generally,          the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

Where the veteran appeals the rating initially assigned for the disability, after already having established service connection for it, VA must consider the propriety of a staged rating that is indicative of changes in the severity of the course of his disability over time. In Fenderson v. West, 12 Vet. App. 119 (1999), the Court recognized a distinction between a veteran's dissatisfaction with an initial rating assigned following a grant of service connection and a claim for an increased rating of a service-connected disorder. In the case of the assignment of an initial rating for a disability following an initial award of service connection for that disability (the circumstances of the present appeal), separate ratings can be assigned for separate periods of time based on the facts found - "staged" ratings. See Fenderson, supra, at 125-26.

Under the applicable criteria disability ratings are determined by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). Hearing loss disability evaluations range from 0 percent to         100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.    VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.                The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test. The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss. The percentage evaluation is found from Table VII by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity. For example, if the better ear has a numeric designation Level V and the poorer ear has a numeric designation Level VII, the percentage evaluation is            30 percent. See 38 C.F.R. § 4.85.

Evidence on file includes the April 2007 correspondence from a private  audiologist, stating that the Veteran had mild to severe sensorineural hearing loss for the right ear, and moderate to profound sensorineural hearing loss for the left ear. The correspondence further stated that due to his severe to profound high frequency hearing loss, the Veteran had significant difficulty understanding speech without visual cues and without the speaker's voice being within a 10 foot range.               The original purpose of the audiologist's note was to excuse the Veteran from       jury duty. 

An April 2007 report by a private otolaryngologist (ENT) describes testing that revealed high tone sensorineural hearing loss consistent with noise exposure during military service.

The Veteran also underwent a VA Compensation and Pension examination that month. He then reported that his hearing had deteriorated in the past several years and that female and childrens' voices were the most difficult to understand, particularly where there was background noise. On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
15
30
50
LEFT
45
50
55
90
100

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 88 percent in the left ear.

By a February 2008 rating decision, the RO granted service connection for bilateral hearing loss, but assigned a noncompensable rating. In his April 2008 Notice of Disagreement (NOD) with the assigned disability rating, the Veteran emphasized that even with hearing aids he had difficulty hearing others' voices, and that sometimes it was impossible for him to talk on the telephone or do business where there was background noise. He further described problems hearing in group situations when there was more than one conversation going on.

In her April 2008 statement, the Veteran's spouse indicated that he had difficulty hearing in public places, especially where there was some background noise, and that others would have to speak more loudly for the Veteran for him to hear them.

Upon VA examination in April 2009, the Veteran had similar complaints regarding his hearing. He further stated that it was not too much of a problem in the workplace, although there were some issues when background noise was present.
Audiological evaluation revealed pure tone thresholds in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
40
55
LEFT
35
55
60
95
95

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 40 percent in the left ear.

The Veteran also has provided copies of private audiological examinations dated from August 2007 and March 2009, which give graphical representations of hearing loss at various specified frequencies. The August 2007 audiogram indicated as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
15
30
40
LEFT
40
45
75
80

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 92 percent in the left ear.

Audiological evaluation in March 2009 indicated as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
20
35
55
LEFT
55
55
80
100

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 88 percent in the left ear.

Having reviewed the available evidence, the Board finds that a noncompensable disability evaluation must continue to represent the disability rating for                    the Veteran's service-connected bilateral hearing loss. In so finding, the Board has closely considered all pertinent evidence in light of the applicable rating standard. The fact remains, however, that the rating criteria are definitive and provide for a precise result based on measured audiometric test results. The Veteran's subjective report of difficulty hearing under various situational circumstances unfortunately cannot be the conclusive basis for an evaluative rating. The Board is bound to apply the VA rating schedule, under which the rating criteria are defined and limited by audiometric test findings. This criteria measures hearing acuity directly in a controlled laboratory environment. In this regard, the Veteran's April 2007 VA exam indicated hearing loss consistent with the numerical designation of level I in the right ear, and level III in the left ear, amounting to a noncompensable rating when considered under 38 C.F.R. § 4.85, Table VI. While according to the April 2009 follow-up exam, hearing loss worsened some, it was still equivalent to level I in the right ear, and level IX in the left ear, amounting to a noncompensable rating under Table VI. Given that there was "severe" hearing impairment in the left ear, Table VIA is also for application. However, that does not result in any more favorable result, as under Table VIA (under which word discrimination test results are excluded) the Veteran had less than level IX severity in the left ear. 

Meanwhile, the Board has carefully considered the private audiometric studies completed in August 2007, and March 2009 respectively. Though the studies are presented in graphical form, they are sufficiently clear as to be amenable to           the Board's review and interpretation. These studies each provided audiological test results for the requisite audiometric frequencies, as well as word discrimination test results. However, in both instances the severity of hearing loss as set forth through the pertinent test results was notably less pronounced than that which was determined through the aforementioned VA Compensation and Pension examinations. When analyzed under the pertinent rating criteria, there is still no basis for any increase in disability evaluation from the private audiometric information.

In reviewing the foregoing private audiological studies, moreover, the Board is cognizant of the fact that the treatment provider who completed the studies never specified whether the controlled speech discrimination scores were in accordance with the "Maryland CNC" guidelines, as the applicable rating criteria requires. Consequently, it is not clear whether the data provided therein was a fully accurate benchmark of the Veteran's auditory acuity. In situations such as at present, where a private medical examination is unclear or insufficient, the Board must either obtain clarification from the private examiner, or adequately explain why such clarification is not necessary. See Savage v. Shinseki, No. 09-4406 (Vet. App. Jan. 4, 2011).           In this particular case, the Board concludes that no further clarification is needed as to whether the word discrimination scores recorded in the August 2007 and March 2009 private audiological studies were consistent with the "Maryland CNC" standard. The results of such an inquiry could not have any favorable impact regarding the instant case. If the private examiner were able to confirm that word discrimination scores met the "Maryland CNC" requirements, this would merely confirm what is already readily apparent, that hearing loss was not of the severity to warrant a compensable disability evaluation. If instead, the word discrimination scores were out of compliance with "Maryland CNC" requirements, there is no reasonable likelihood that the private examiner has other compliant word discrimination scores on file that would add to the existing record. Rather,                the Board would be left with just the audiometric threshold scores, which by themselves still show a lesser degree of severity of hearing loss than did VA exam results. Thus, there is little inherent benefit in attempting a remand of this case to obtain clarification of the nature of the word discrimination scores upon private medical evaluation. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant).

In summary then, the inherent numerical rating criteria for evaluating hearing loss does not provide for an evaluation greater than 0 percent in this case. The Veteran's own reported symptomatology has been taken into account, but ultimately the rating criteria itself must be determinative. 

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this case, the Veteran          has not shown that his service-connected disability under evaluation has caused him marked interference with employment, meaning above and beyond that contemplated by his current schedular rating. Indeed, by all indication he remains employed on a full-time basis. Nor is there indication of undue or unusual impact upon functional capacity in a workplace setting. See e.g., Martinak v. Nicholson,         21 Vet. App. 447, 455-56 (2007) (in view of potential entitlement to extraschedular rating the examiner should describe effect of hearing loss on occupational functioning and daily activities). The Veteran's service-connected hearing loss   also has not necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular schedular standards. In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claim for an initial compensable rating for bilateral hearing loss. This determination takes into full account the potential availability of any "staged rating" based upon incremental increases in severity of service-connected disability during the pendency of the claim under review.             The preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     


ORDER

An initial compensable rating for bilateral hearing loss is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


